DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 8/26/2022, which has been entered and made of record. Claims 1, 8, 13, and 20 have been amended. No Claim has been cancelled. No Claim has been added. Claims 1-20 are pending in the application. 
The objections to Claims 9 and 13 are withdrawn in view of Claim 8 and the amendments to Claim 13.
Response to Arguments
Applicant's arguments, see p. 10-12, filed 8/26/2022, with respect to Claims 1-20, have been fully considered and are persuasive. The 35 U.S.C. 102 rejections of Claims 1-20 have been withdrawn.
Applicant argues that “Lee discloses an electronic device for providing map information. "In an embodiment of the present disclosure, the electronic device may automatically recognize and select the object area from the image, via an image analysis." (Para. [0456] in Lee). Apparently, Lee fails to teach or suggest, at least, "determining a target location of the external device relative to the terminal apparatus according to a location of the terminal apparatus in the interface underlayer and the identification of the external device in the interface underlayer; and determining that the external device is in the image of the real scene if an orientation of the terminal apparatus indicates that the terminal apparatus is facing toward the external device," as recited in amended claim 1” (Remarks, p. 11-12)
In reply, the Examiner agrees.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowed for reasons given in Applicant's remarks on 8/26/2022 and also discussed in the Response to Arguments section above. The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 1. Independent Claim 13 is similar in scope to Claim 1, and therefore also contain allowable subject matter. Dependent claims depend from these independent Claims, and therefore also contain allowable subject matter.
The closest prior art (Lee) teaches an interaction method and a terminal apparatus. However, the closest art fails to teach “wherein the target object is the external device, and determining that the target object is depicted in the image of the real scene comprises:
determining a target location of the external device relative to the terminal apparatus according to a location of the terminal apparatus in the interface underlayer and the identification of the external device in the interface underlayer; and
determining that the external device is in the image of the real scene if an orientation of the terminal apparatus indicates that the terminal apparatus is facing toward the external device.” in combination with the remaining aspects of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611